   Case 5:19-cv-00124-C Document 66 Filed 05/24/21                         Page 1 of 5 PageID 258



                             IN THf, UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION

 FIDEL SALAZAR.                                             $
                                                            $
                                           P la   intiff.   $
                                                            $
                                                            $   CIVIL ACTION NO.     5:   l9-CV-001 24-C
                                                            $
 LANNETTE LINTHICUM, e, di.                                 $
                                                            $
                                      Defendants            $


                                                        ORDE,R

       Defendants, individual members of the Correctional Managed Health Care Committee

(CMHCC), filed     a   motion to dismiss this civil action under Rules     l2(bxl)    and l2(bX6) of the

Federal Rules of   Civil Procedure. (Doc. 56). Plaintiff filed        a response.   (Doc. 58).

                                          I.           BACKGROUND

       Plaintiff Fidel Salazar sued Defendant CMHCC members in their official capacities for

developing and implementing an unconstitutional policy for the treatment ofprisoners with

Hepatitis   C. He asserts that he suffers from Hepatitis C, and complains that CMHCC's policy,

relying on his APRI score to determine whether he qualifies for treatment, violates his Eighth

Amendment rights. He claims that his condition should be treated with Direct Acting Antiviral

(DAA) medication, but because ofthe unconstitutional policy,            he has received only monitoring.


He seeks injunctive relief.

                             II.    DEFENDANTS'MOTION TO DISMISS

        Defendants argue that the complaint is moot and the Court should dismiss the complaint

under Rule    12(bxl) for lack of subject matter jurisdiction. Additionally, Defendants            assert that


Plaintifl lacks standing    because the   CMHCC members cannot redress his alleged injuries.

Finally, and in the altemative, Defendants ask the Court to dismiss Plaintifls claims under Rule
     Case 5:19-cv-00124-C Document 66 Filed 05/24/21                    Page 2 of 5 PageID 259



12(b)(6) for failure to state a claim, As explained below and for the reasons stated in

Defendants' Motion and Brief, the Court finds that the Motion to dismiss should be GRANTED.

                                    III.    LEGAL STANDARDS

Rule l2(b)(1) and Subject-Matter Jurisdiction

          Federal Rule of Civil Procedure   l2(b)(l) govems challenges to a court's subject-matter
jurisdiction. In re FEMA Trailer Formaldehyde Prods. Liab. Litig. (Miss. Plaintffi),668 F.3d

281,286 (5th Cir. 2012). "Under Rule l2(b)(l), a claim is properly disrnissed for lack of

subject-matter j urisdiction when the court lacks the statutory or constitutional power to

adjudicate the claim. 1d. (intemal quotations omitted) (quoting Home Builders Ass'n of Miss.,

Inc. v. City of Madison, Miss.,l43 F.3d 1006, 1010 (5th Cir. 1998)).

          "Courts may dismiss for lack of subject matter jurisdiction on any one ofthree different

bases:   (l ) the complaint alone; (2) the conrplaint supplemented by undisputed facts in the record;

or (3) the complaint supplemented by undisputed facts plus the court's resolution ofdisputed

fbcts." CJarft rr Tatant Cry., Tex.,798F.2d736,741 (5th Cir. 1986) (citing Ll/illiamson           v.


Tucker, 645 F .2d 404,4l 3 (5th Cir. I 98 I )). The district court has substantial authority to "weigh

the evidence and satisfl itselfas to the existence of its power to hear the case."    l|'illiamson,645

F   .2d at 413 (quotation omitted). A court should only grant a motion to dismiss fbr lack       of

subject matter jurisdiction when it is convinced that the plaintiffcannot prove any set of facts

that would entitle him to relief. Home Builders Ass'n    o.f   Miss., Inc. v. City oJ'Madison,

Miss.,143 F.3d 1006,     l0l0   (5th Cir. 1998). The plaintifl permanently bears the burden      of

showing the existence ol subject-matter j urisdiction. See Rammingv. Uniled Stales,28l F.3d

158, 161 (5th Cir. 2001).




                                                    2
   Case 5:19-cv-00124-C Document 66 Filed 05/24/21                       Page 3 of 5 PageID 260



        A(icle III ofthe Constitution limits thejurisdiction olfederal courts to the resolution of

"Cases" and "Controversies;' Luiun v. Defenders o.f Wildli.fe,504 U,S. 555, 560-561 (1992). A

plaintitT must have standing in order to satisfu the case-or-controversy requirement. Sprinl

Commc'ns Co.. L.P. v. APCC Servs., |nc.,554 U.S. 269, 273'74 (2008). "And in order to have

Article III standing,   a   plaintiff must adequately establish: (l) an injury in   f'act (i.e., a concrete and

particularized invasion ofa legally protected interest); (2) causation (i.e., a fairly ... traceable

connection betv/een the alleged injury in fact and the alleged conducl ofthe defendant)l and (3)

redressability (i.e., it is likely and not merely speculative that the plaintiffs injury will be

remedied by the relief plaintiff seeks in bringing suiQ." 1d. (intemal quotation marks omitted)

(quoting Lujan,504 U.S. at 560-61).

        The injury-in-iact and redressability requirements are particularly intertwined in requests

for injunctive and declaratory relief. "Because injunctive and declaratory relief cannot

conceivably remedy any past wrong, plaintiffs seeking injunctive and declaratory reliefcan

satisfy the redressability requirement only by demonstrating a continuing injury or threatened

future injury." Stringer v. llhitlcy,942F.3d7l5,720 (5thCir.2019) (internal quotation marks

oraitted). "[A] tlueatened future injury rnust be (1) potentially suff'ered by the plaintiff, not

someone else; (2) concrete and particularized, not abstract; and (3) actual or imminent, not

conjectural or hypothetical." ld. at 720-21.

        When a Rule 12(bXl) notion is filed with other Rule l2 motions, the court should

consider the Rule l2(bX I ) j urisdictional attack before addressing any attack on the merits'          H   ,

t'. L'ity o/'Pasadena, 561 F.2d 606,608 (5th Cir.l977).




                                                       J
   Case 5:19-cv-00124-C Document 66 Filed 05/24/21                      Page 4 of 5 PageID 261



                                         IV.     DISCUSSION

       Defendants assert that Plaintiff s claims are moot because he no longer suffers fiom

Hepatitis   C. As a result,   the CMHCC's treatment policy does not apply to him, and injunctive

relief would not afiect him. Thus, there is no longer a live controversy and the Court is deprived

of subject-matter j urisdiction. Defendants attached authenticated medical records to support this

factual contention.

       Plaintiff does not directly dispute this claim. He acknowledges that sometimes Hepatitis

C resolves without treatment, although he expresses doubt that his condition really cleared after

so much     time. However,    he does not refute the accuracy   ofthe medical records, which show that

he was tested twice in the past year and both tests retumed negative results, indicating no

Hepatitis C was detected.

       The Court finds that Plaintiff s claim is moot.

       Additionally, Def'endants admit that     as members   of the CMHCC, they develop policies

related to medical treatment in Texas prisons. However, they assert that they have no authority

to order or obtain funding for any medical treatment, nor do they make individualized treatment

decisions fbr inmates. They also explain that the CMHCC lacks the authority to implement any

changes or enfbrce any policy mandated by the Court. Thus, they argue that even        if   the Court

issued injunctive relief here. such an injunction would not redress any harm that PlaintitT

allegedly suifered. For this reason, Defendants assert that Plaintifl's complaint must be

dismissed lbr lack of standing and redressability.

       Finally, the Court notes that after Def'endants filed their motion to dismiss, Plaintiff

notified the Court that he has been released tlom prison. Thus, even if he did still suffer from

Hepatitis C, and even ilthe CMHCC could redress his complaint through injunctive reliel, he is



                                                    4
   Case 5:19-cv-00124-C Document 66 Filed 05/24/21                    Page 5 of 5 PageID 262



no longer subject to the inmate-treatment policies olthe CMHCC. Based on all of these

circumstances, Plaintiffcannot plead any set of facts that would entitle him to relief.

                                     V.       CONCLUSION

        For the reasons discussed above, the Court finds that Plaintifls complaint is moot.

Because thele is no longer a live case or controversy, the complaint must be dismissed for lack   of

subject matter j urisdiction.

        Def'endants' Motion to Dismiss (Doc. 56) is GRANTED.

        Judgment shall be entered accordingly.

        All reliefnot granted is denied and any pe          mottons       denied.

        oared   t"tayfu,zozt.
                                                       ,7             4

                                          f                        GS
                                                      Unite      tes District




                                                  5
